     Case 2:19-cv-02195-MCE-DB Document 69 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CESAR N. HERNANDEZ,                                 No. 2:19-cv-2195 MCE DB P
11                        Plaintiff,
12            v.                                          ORDER
13    A. CONSTABLE, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. Plaintiff states that he has a mental health disability and needs assistance

18   with discovery.

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
     Case 2:19-cv-02195-MCE-DB Document 69 Filed 08/05/21 Page 2 of 2


 1   establish exceptional circumstances that would warrant a request for voluntary assistance of
 2   counsel. In the present case, plaintiff requests the help of counsel with discovery. However, the
 3   discovery deadline is long past. (See July 28, 2020 Discovery and Scheduling Order (setting
 4   discovery deadline of November 30, 2020).) This court finds no exceptional circumstances
 5   justifying the appointment of counsel at this time.
 6            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 7   counsel (ECF No. 68) is denied, without prejudice.
 8   Dated: August 4, 2021
 9

10

11

12

13

14

15   DLB:9
     DB prisoner inbox/civil rights/R/hern2195.31(2)
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
